                CASE 0:20-cv-02270-JRT-ECW Doc. 1 Filed 11/02/20 PageMECIEflVHE
                                                                      1 of 4
                                                                                                    BY MAIL

                                                                                                        0g
                                                            in                                 $,|CIy        2020


                                              'Federal courtr
                                                                                      oLERK'                        uour'tl
                                                                                               gf
                                                                                                    #';i,iffi
                                                          al
                                         District Court of the United States
                                             for District of Minnesota


i: a Sentiment Man     - Petro Siruk                    )
cl aimant (s), pros e cutor (s)                         )
                                                        )                 nature of case: claim
                                                        )
Paul Kendall   man,
                *                                       )                      claim: trespass
Erick McAllister - man,                                 )
Todd Frisinger - man,                                    )                       (verified)
Assurance Partners a.k.a. Trust      Capital,               )
North Mill Equipment Finance a.k.a ESF          Credit,      )
Quality Truck Care
Wrongdoer(s)
                       Center.                               )                 fuanlo,v7/ilP
                                  I, require: a 'court of record'; 'trial by jury';


                                     clain: trespass [wrongdoingl
io a   man claim:


.         the said vrongdoers(s) trespass upon my property;
'         the causal agent of the trespass, comes by way of its use of sharing private property in form of
          private personal information without prior obtaining consent, and or approval,
          misrepresentation, breach of verbal agreements, threats; duress, coerciono obtaining property
          the wrong-way;
.         the trespass did and does hann and urjury to my property;
'         the coillmencement of the \{rong and harm began sometimes December year of 2015, first time
          became known on May 2,2A16 which placed Sentiment Man under influence of threat, in
          which nead to discover more evidence which was not unknown until recently, which continues
          to cause harm;
.         the wrong and harm continues to this day, October 28,2A20;
'.        i, require compensation for the initial and continual trespass upon my property;
          compensation due: decided by jury damages to award;
 .         damages are more then $75,000.00, final amount decided byjury.



          i, say, and will veri$ in open court, that all herein be true


                    28,2020
                                                                                         Wmm
                                                /sl NAV.I. Sentiment Man - Peto Siruk. All RiC{rts Reserved
Date: October



                                                                                                             [';uu   o2 aoao
                                                                                                                       GOURT ST" PAUL
                                                                                                        U.S" EIS,TRIGT
               CASE 0:20-cv-02270-JRT-ECW Doc. 1 Filed 11/02/20 Page 2 of 4


                                                                   ln
                                                   'Federal Court'
                                                                    at
                                             District Court of the United States
                                                 for District of Mnnesota


i: a Sentiment Man - Petro Siruk                               )
cl aimant (s), pro   se   cutor (s)                            )
                                                               )                                                  (verilied)
                                                               )
Paul Kendall - man,                                            )
Erick McAllister - man,                                        )
Todd Frisinger- man,                                            )
Assurance Partners a.k.a. Trust Capital,                           )
                                                                                                                  REGHflVffiI*
                                                                                                                       BY MAIL
North Mill Equipment Finance a.k.a ESF Credit,                      )
Quality Truck Care Center.                                          )                                             $.10v   02 a020
lVrongdoer(s)                                                       )                                      CLERK U.S. DlS lh{rU r uur.rn,
                                                                                                                   ST. PAUI., MN
                                          notice: jurisdiction

the Siruk Court presents notice:

Firsf   I, lay "my case", [suit; accouterments; &cs...] into rFederal Court';

Secondly:        'Federal Courtl,_qglqurt of record
                             "A party paying money into court, admits the jurisdiction of such court, and can not plead
                            in abatement to it." - J. Chitty pg. a4a (1851


Thirdlyr         'Federal Court', is a 'court of record';
                                      Es C,t v"t- r"ai*tc"*                  S   si;,   ps.   s74t
                                                                                                     --i
Fourthly:        In a 'court of record'. the                                              {lhetribunal;
                                               Blacks Law Dictionary, 4th Ed. pg. 10141


Fifthly:        A'court of record' : pe!iln_ae_cefdanqg_W[h ggm!!e!_!ru[                             _,_
                                              lBlac    Law Dictionary, ath Ed. pg.      lU 1           |




Sixthly:        Suits in common law, the right of trial by jurv shall be



Seventhly:      The jury can take upon themselves and determine at their own hazard. the
                 questions of fact and law; fcfLittleton g 386; BI. Comm. g 37Bl;

Eighthly:       i, say here, and will veriff in open court, that all herein be true

Date: October28"2020                           /s/ NA V.I. Sgntiment.Man - Petro Siruk.                All    Rigilrts Reserved
                 CASE 0:20-cv-02270-JRT-ECW Doc. 1 Filed 11/02/20 Page 3 of 4


                                                                       ln
                                                    'Federal Court'
                                                                       at
                                               District Court of the United States
                                                   for District of Minnesota


i: a Sentiment Man - Petro Siruk                                   )
c laimant   (s), pro   se   cutor (s)                              )
                                                                   )                                                    (verified)
                                                                   )
Paul Kendall     -
               man,                                                )                                           RHEHflVET,
Erick McAllister * man,                                            )
                                                                                                                    BY MAIL
Todd Frisinger * man,                          )                                                               ${CItf   0a ?020
Assurance Parbrers a.k.a. Trust Capital,        )
North Mill Equipment Finance a.k.a ESF Credit, )                                                    CLERK, U.S. DiS I hiry r      \:vun   ,


                                                                                                                ST FP.UL. MNI
Quality Truck Care Center.                       )
Wrongdoer(s)                                     )

                                            notice: venue

the Siruk Court presents notice:

Firstly:             i, a man enter'my case', [suit; accoutrements; &cs ... ] info'Federal                 court';
secondly:            'Federal court' is to convene        atn a   pubtic    caurthouse (venue);

Thirdfy:             The public courthouse, in where 'my case' lies, is known as a             federal district coutt;
Fourthly:            T-he federal district aourt is af a location also referred to as:
                     . U,S. COURTHOUSE. SUITE 202
                      3OO SOUTH FOURTH STREET, MINMAPOLIS, MN 55415
                     . TFIE LTNITED STATES DISTRICT COURT FOR DISTRICT OF MINNESOTA'
                     . 'The district court of the united States';

Fifthly:          The Name of the pubtic        coulthousO varies bu!           at all times 'our case' lies   'ln Federal Gourt';
Sixthly:          i, say here, and      will veri$ in open court, that all herein      be true;



Date: October28,2020                                   /sl NA V.I. Sentiment Man -Pefo Siruk" All Rights Reserved
               CASE 0:20-cv-02270-JRT-ECW Doc. 1 Filed 11/02/20 Page 4 of 4


                                                                  in
                                                  'Federal Court'
                                                                  at
                                              District Court of the United States
                                                  for District of Minnesota


i: a Sentiment Man          -   Petro Siruk                   )
cl aimant (s), pro    se   cutor (s)                          )
                                                              )                                     (verified)
                                                              )
Paul Kendall - man,                                           )
Erick McAllister - man,                                       )
Todd Frisinger - man,                          )                                                 ffiF$ffijyHn
Assurance Parfirers a.k.a. Trust Capital,      )
North Mill Equipment Finance a.k.a ESF Credit, )
                                                                                                 Nrlv  a2 2028
Qualrty Truck Care Center.                       )                                       CTERK U.s.
Wrongdoer(s)                                     )                                                    D,S7;
                                                                                                 sT pAul,'                  i,
                                                                                                             A4;rr,vv(./i
                                          notice: Verifications

the Siruk Court presents notice:

Fitstly:         i,   a man, declare and require:
                                                all documents (including recom'endations and orders)
                being placed into the 'case', are to be verified in open court, under oath or affirmation,
                all documents submitted without verification Court will take notice as a contempt of
                court and will be VOID;

secondly:       i, say here, and will verifr in open courto that all herein be fue



Date: October28,2020                                /s/   NAV.I. Sentiment Man - Petro Siruk. All Rights   Reserved
